Citation Nr: 0430989	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  97-27 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left eye 
disability.  

2.  Entitlement to service connection for poliomyelitis.  

3.  Entitlement to service connection for a disability of the 
colon.  

4.  Entitlement to service connection for a heart disability, 
to include hypertension.  

5.  Entitlement to an initial rating in excess of 10 percent 
for residuals of internal derangement of the left knee, for 
the period from May 21, 1996, to August 2, 1999.  

6.  Entitlement to a rating in excess of 30 percent for 
residuals of internal derangement of the left knee, from 
August 3, 1999.  

7.  Entitlement to an initial rating in excess of 10 percent 
for residuals of shrapnel wounds to the soft tissue of the 
thenar region of the left hand and the soft tissue of the 
fourth left finger.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from May 1940 to 
September 1960.  

These  matters come before the Board of Veterans' Appeals 
(Board) on appeal of a March 1997 rating decision.  In that 
decision, the RO denied the veteran's claims for service 
connection for residuals of a left eye injury, polio, 
colitis, heart condition, malaria, purpura, tonsillitis with 
Vincent's angina, chest pain, and residuals of a shrapnel 
wound of the left hand and thumb.  At that time, the RO also 
granted service connection and assigned an initial 10 percent 
evaluation for residuals of internal derangement of the left 
knee, effective May 21, 1996.  Furthermore, the RO granted 
service connection and assigned an initial noncompensable 
rating for kidney calculus, effective May 21, 1996.   

The veteran filed a notice of disagreement (NOD) in April 
1997, and the RO issued a statement of the case (SOC) in May 
1997.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals), later in May 1997.  

In November 1997, the veteran testified before a hearing 
officer at the RO; a transcript of that hearing is of record.  
During the hearing, the veteran withdrew his claims on appeal 
for service connection for malaria, purpura, tonsillitis with 
Vincent's angina, and chest pain.  He also  withdrew his 
claim for an initial compensable evaluation for kidney 
calculus.  

In September 1998, the veteran testified during a 
videoconference hearing before a member of the Board [A 
member of the Board may also be known as a "Veterans Law 
Judge," see 38 C.F.R. § 19.2(b)(2004)]; a transcript of that 
hearing is of record.  

In a January 1999 decision, the Board denied the veteran's 
claims for service connection for a left eye disability, for 
polio, for colitis (recharacterized as disability of the 
colon, and for a heart disability ( to include hypertension); 
denied an initial rating in excess of 10 percent for 
residuals of internal derangement of the left knee; and 
service connection for shrapnel wounds to the soft tissue of 
the thenar region of the left hand and the soft tissue of the 
fourth left finger.  

In a February 1999 rating decision implementing the Board's 
decision,  the RO granted service connection and assigned an 
initial 10 percent evaluation for shrapnel wounds to the soft 
tissue of the thenar region of the left hand and the soft 
tissue of the fourth left finger, effective January 22, 1999.  
The veteran filed an NOD in August 1999.  

In a February 2000 rating decision, the RO increased the 
veteran's disability rating for residuals of internal 
derangement of the left knee from 10 percent to 30 percent, 
effective August 3, 1999.  

In May 2000, the RO issued an SOC on the issue of the  
initial 10 percent evaluation assigned for shrapnel wounds to 
the soft tissue of the thenar region of the left hand and the 
soft tissue of the fourth left finger.  The veteran filed  a 
substantive appeal (via a VA Form 9) later in May 2000.  

The veteran appealed the Board's January 1999 decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter "Court").  By Order later in October 2000, the 
Court vacated the January 1999 decision and remanded the 
matters to the Board for further proceedings.  

In a May 2001, the Board remanded to the RO the veteran's 
claims for service connection for a left eye disability, 
poliomyelitis, disability of the colon, heart disability to 
include hypertension, and a claim for higher rating for 
residuals of internal derangement of the left knee.  
Following  development, the RO issued a supplemental 
statement of the case (SSOC) in June 2003, reflecting the 
continued denial of the claims.  

In April 2004, a Deputy Vice-Chairman of the Board granted 
the veteran's representative's motion to advance this appeal 
on the Board's docket pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004).

Also in April 2004, the Board notified the veteran that the 
Veterans Law Judge who presided at his videoconference 
hearing in September 1998, had left the Board.  The veteran 
was advised in writing that he had the right to another 
hearing by another Veterans Law Judge.  See 38 U.S.C.A. § 
7102 (West 2002); 38 C.F.R. § 20.707 (2004).  

In August 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  During the hearing, the veteran 
submitted additional evidence directly to the Board.  The 
evidence consisted of a July 2004 surgical pathology report, 
EGD procedure report, and colonoscopy procedure report.  The 
hearing transcript reflects the veteran's waiver of initial 
RO consideration of this evidence.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 
38 C.F.R. § 20.800 (2004).  

As the veteran's appeal emanates, in part, from his 
disagreement with the initial evaluations assigned following 
the grants of service connection for residuals of internal 
derangement of the left knee and for  residuals of shrapnel 
wounds to the soft tissue of the thenar region of the left 
hand and the soft tissue of the fourth left finger, the Board 
has characterized the claims for higher  initial ratings in 
accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Further, while the RO has granted staged ratings for the 
veteran's residuals of internal derangement of the left knee, 
consistent with Fenderson, as higher ratings are available 
for this condition at each stage noted above, and the veteran 
is presumed to seek the maximum available benefit for a 
disability, the question of a higher evaluation as each stage 
remains viable on appeal.  Id; AB v. Brown, 6 Vet. App. 35, 
38 (1993).  

The Board notes, as is noted above, that the veteran's claim 
for an initial rating in excess of 10 percent for shrapnel 
wounds to the soft tissue of the thenar region of the left 
hand and the soft tissue of the fourth left finger, was 
perfected for appeal in May 2000.  The RO did not certify the 
issue to the Board, nor did Board decisions of May 2001 or 
April 2004 identify the issue as being in appellate status.  
In any event, the claim is currently recognized as being in 
appellate status.  

The Board's decision on the claims for service connection for 
a left eye disability and poliomyelitis; and the claims for 
higher ratings, at each stage for residuals of internal 
derangement of the left knee are set forth below.  For the 
reasons expressed below, the remaining claims on appeal are 
addressed in the remand following the decision; these matters 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required

As a final preliminary matter, the Board notes, as is noted 
above, that the veteran perfected an appeal to a March 1997 
rating decision.  In his May 1997 VA Form 9, the veteran 
questioned why a claim for service connection for prostate 
cancer had not been addressed in that decision.  
Subsequently, in a July 1997 rating decision, the RO denied 
the veteran's claim for service connection for prostate 
cancer.  The veteran was notified of the RO's decision that 
same month.  A review of the claims file reveals no NOD to 
the July 1997 decision.  

In August 2000, , in response to the veteran's appeal to the 
Court of the Board's January 1999 decision, Counsel for VA's 
Secretary filed an Appellee's Brief.  It was noted in the 
Brief that the May 1997 statement by the veteran in his VA 
Form 9, regarding the failure of the RO to adjudicate the 
claim for service connection for prostate cancer in March 
1997, should have been construed as an NOD on that very issue 
(failure to adjudicate the claim).  In its May 2001 remand, 
the Board remanded to the RO the claim for service connection 
for prostate cancer for the issuance of an SOC, noting albeit 
incorrectly, that the RO had denied the veteran service 
connection for prostate cancer in the March 1997 rating 
decision.  The RO issued the veteran an SOC on June 6, 2003.  
The veteran's representative subsequently filed a VA Form 646 
(Statement of Accredited Representative in Appeal Case) on 
August 28, 2003, in which the claim for service connection 
for prostate cancer was listed as an appellate issue.  Even 
if the Board were to accept this document as the veteran's 
substantive appeal on the aforementioned issue, it would not 
be timely.  .  See 38 C.F.R. § 20.302(b) (2004).  

In any event, the Board notes that the veteran did not appeal 
the July 1997 rating decision, which denied service 
connection for prostate cancer.  See 38 C.F.R. § 20.302(a) 
(2004) (A notice of disagreement must be filed with the 
agency of original jurisdiction (AOJ)within one year of the 
date the AOJ mails notice of the determination to the 
veteran).  Therefore, the Board determines that,  even 
considering the actions taken previously by both Counsel for 
VA's Secretary and the Board, the issue was never placed in 
appellate status.  (The Board notes the RO has not certified 
the issue to the Board).  As such, the issue is not before 
the Board at this time.  However, the  Board construes the 
August 2003 VA Form 646 as a request on behalf of the veteran 
to reopen his claim for service connection for prostate 
cancer, and refers the matter to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for a left eye 
disability and poliomyelitis, as well as the claims for 
higher ratings, at each stage, for residuals of internal 
derangement of the left knee has been accomplished.  

2.  An eye disability was not shown in service, and there is 
no competent medical evidence that relates any possible, 
current left eye disability to the veteran's active military 
service.  

3.  There is no medical evidence  of a diagnosis of, or 
disability associated, with poliomyelitis.  

4.  For the period prior to August 3, 1999, the veteran's 
left knee disability was  manifested, primarily, by 
subjective complaints of left knee pain, swelling, and 
stiffness, with objective evidence of a normal gait, flexion 
to 100 degrees and full extension, intact ligaments; X-rays 
revealed slight degenerative changes.  

5.  Since August 3, 1999, the veteran's left knee disability 
has been manifested, primarily, by subjective complaints of a 
painful left knee, with objective findings of a loss of 2-3 
degrees full extension, increasing pain at 120 degrees of 
flexion, looseness of the medial ligament, slight looseness 
of the lateral and anterior cruciate ligaments, and 
fatigability on repetitive flexion and extension with some 
weakness.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left eye 
disability are not  met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2004).  

2.  The criteria for service connection for poliomyelitis are 
not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).  

3.  The criteria for an initial rating in excess of 10 
percent for residuals of internal derangement of the left 
knee, for the period May 21, 1996, to August 2, 1999, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.27, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2004).  

4.  The criteria for a rating in excess of 30 percent for 
residuals of internal derangement of the left knee, since 
August 3, 1999, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5257 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims for service connection for a left eye 
disability and for poliomyelitis, as well as the claims for 
higher ratings, at each stage, for r residuals of internal 
derangement of the left knee, has been accomplished.  

Through May 2002 and June 2002 notice letters, a May 1997 
SOC, as well as March 1998 and June 2003 supplemental SOCs 
(SSOC), the veteran was notified of the legal criteria 
governing his claims, the evidence that had been considered 
in connection with his appeal, and the bases for the denial 
of his claims.  After each, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims, and has been afforded 
ample opportunity to submit such information and evidence.  

The Board notes that, subsequent to the issuance of the June 
2003 SSOC, and prior to the RO's February 2004 certification 
of this appeal to the Board, additional evidence in the form 
of medical records, statements from private doctors regarding 
the veteran's treatment, and personal statements from the 
veteran, was added to the claims file.  As the record does 
not include an SSOC reflecting initial RO consideration of 
that evidence, a remand would normally be warranted to the RO 
to cure this procedural defect.  In this case, with respect 
to the claims for service connection for a left eye 
disability and poliomyelitis, as well as the claims for 
higher ratings for  residuals of internal derangement of the 
left knee, the additional medical evidence submitted by the 
veteran is either duplicative of previously received evidence 
or not relevant to those issues.  As such, a remand for 
initial RO review is not warranted.  See 38 C.F.R. §§ 19.31, 
19.37 (2004).  

The Board also finds that the May 2002 and June 2002 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The veteran was also requested 
to identify and provide the necessary releases for any 
medical providers from which he wished the RO obtain and 
considered evidence.  Furthermore, the veteran was requested 
to submit any evidence that supported his claims for service 
connection and an increased evaluation.  This request 
included statements from either the veteran or other 
individuals describing the veteran's physical symptoms.  In 
response, the veteran has submitted evidence to support his 
claims.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veteran Claims (hereinafter 
"Court") held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to this claim (or 
claims).  As indicated above, the four content on notice 
requirements have been met.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided after the March 1997 
rating decision on appeal; however, in this case, such makes 
sense, inasmuch as the VCAA was not enacted until November 
2000, more than three years after the March 1997 rating 
decision.  The Board also finds that the lack of full, pre-
adjudication notice in this case does not, in any way, 
prejudice the veteran.  

In this respect, the Board points out that the May 1997 SOC 
notified the veteran what was needed to substantiate his 
claim, and the March 1998 and June 2003 SSOCs noted the 
evidence that had been considered.  After each, the veteran 
was afforded an opportunity to respond.  Additionally, the 
Board's May 2001 remand requested the veteran identify any 
medical evidence pertinent to his claim he wished the RO 
obtain.  The RO also notified the veteran of the VCAA and 
VA's duties to notify and assist in the letters of May 2002 
and June 2002.  Neither in response to those letters, nor at 
any other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence that 
has not already been obtained.  In this respect, while the 
veteran's service medical records appeared to have been 
initially unavailable, in May 2002 the RO received service 
medical records from the National Personnel Records Center 
(NPRC) in St. Louis.  Furthermore, the veteran has identified 
that a George McNeeley, M.D., who treated the veteran in 1949 
for polyneuritis, is deceased and his records are not 
available.  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to satisfy the duty to 
assist.  The veteran has been afforded the opportunity to 
testify in support of his claim; existing, pertinent records 
have been associated with the claims file; and the veteran 
has been undergone VA examinations to obtain information as 
to the nature and severity of his left knee disability; the 
reports of those examinations have also been associated with 
the claims file.  Significantly, the record does not 
otherwise indicate that there are existing records pertinent 
to the claims associated with a left eye disability, 
poliomyelitis, and residuals of internal derangement of the 
left knee.

The Board also notes that any further examination of the 
veteran, in connection with the claims for service 
connection, is not warranted.  In this regard, the Board 
notes, as explained in more detail below, there is no medical 
evidence of poliomyelitis, or of a nexus between any current 
left eye disability and service.  Absent such evidence, VA 
has no obligation to obtain medical opinion pursuant to 
section 5103A(d).  Wells v. Principi, 326 F. 3d. 1381, 1384 
(Fed. Cir. 2003).  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on his claims for service connection for a 
left eye disability and for poliomyelitis; as well as the 
claims for higher ratings, at each stage, for residuals of 
internal derangement of the left knee.  



II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from  aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
and myelitis becomes manifest to a degree of 10 percent 
within 1 year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Refractive error of the eye is not considered a disease or 
injury within the meaning of applicable legislation 
pertaining to disability compensation.  See 38 C.F.R. §§ 
3.303(c), 4.9.  

A.  Left Eye disability

The veteran has reported that while in service, he suffered 
an injury to his left eye in a baseball game sometime between 
1942 and 1944.  He has questioned whether the injury he 
sustained playing baseball could be the cause of his current 
left eye disability.  

A review of the veteran's service medical records does not 
reflect complaints, treatment, or diagnosis for any residual 
left eye disability as a result of a left eye injury playing 
baseball.  However, service medical records do reflect that 
the veteran wore glasses due to refractive error.  An August 
1960 Report of Medical History, for purposes of retirement, 
reflects no complaints of eye trouble.  An associated Report 
of Medical Examination notes the veteran's eyes as normal on 
clinical evaluation.  Noted distant vision in the right eye 
was  20/300, corrected to 20/20, and 20/100 in the left eye, 
corrected to 20/20.  

Clinical records, presumably from the Gailey Eye Clinic, 
document  treatment for eye symptomatology from 1987 to 1990.  
An  August 1987 record notes that the veteran had a  vein 
occlusion in his left eye.  He reported later that month that 
he had received treatment for a milky substance over his left 
eye 15 years previously.  In May 1988, the veteran underwent 
eye laser treatment.  In May 1990, he was diagnosed with 
branch retinal vein occlusion with neovascularization of 
disc, left eye, and primary open angle glaucoma in both eyes.  

A July 1996 report of VA examination reflects diagnoses of 
chronic open angle glaucoma, both eyes; history of left eye 
branch retinal vein occlusion with neovascularization of the 
disk; status post Argon laser treatment, lens changes, both 
eyes; and compound myopic astigmatism with presbyopia, both 
eyes. 

Records records from the Central Illinois Eye Clinic, dated 
from March to July 1998, reflect the veteran's complaints and 
treatment for blurry visual acuity.  

As indicated above, the medical evidence establishes that the 
veteran currently suffers from a left eye disability.  
However, the claim for service connection for left eye 
disability must be denied because there is no medical 
evidence whatsoever of a medical relationship between any 
such disability and the veteran's active military service.  
As indicated above, the medical evidence currently of record 
does not include any such evidence, and the veteran has not 
alluded to the existence of any such evidence.  

The Board does not doubt the sincerity of the veteran's 
beliefs that he currently has a left eye disability 
associated with an injury in service.  However, as a 
layperson without medical training or expertise, he is not 
competent to provide a probative opinion on a medical matter, 
such as whether he in fact currently suffers from a left eye 
disability, and if so, whether there exists a medical nexus 
between such disability and service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  For these 
reasons, the veteran's own report of the etiology of his 
condition has no probative value.   

Under these circumstances, the claim for service connection 
for a left eye disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the competent 
evidence simply does not support the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Poliomyelitis

The Board notes, initially, that the veteran has raised the 
issue of service connection for progressive muscle atrophy of 
the left leg.  It was referred by the Board to the RO for 
consideration in May 2001, and is currently not in appellate 
status.  

As regards the claim for service connection for 
poliomyelitis, the veteran has asserted  that, sometime 
between 1946 and 1949, a private physician diagnosed him with 
polio.  .  In particular, the veteran has testified that he 
was stricken and collapsed in a hallway at a city courthouse.  
The veteran reported that he was treated and diagnosed with 
polyneuritis. The veteran has submitted photographs of his 
legs in support of his argument.  

A review of the veteran's service medical records reflects an 
October 1949 medical treatment card documenting the veteran's 
treatment from August 12, 1949, to August 24, 1949, for acute 
gastroenteritis with polyneuritis.  The veteran was treated 
by a Dr. McNeeley.  Subsequent service medical records  
reflect no  complaints or  treatment for, or any diagnosis 
of, poliomyelitis.  An August 1960 Report of Medical 
examination noted that the veteran's musculature was normal 
on clinical evaluation.  

The Board likewise finds that post-service medical evidence  
reflects no medical evidence of any poliomyelitis.  While an 
August 2002 VA examination report associated with the 
veteran's arthritic left knee notes that the muscles of the 
lower left extremity both in the thigh and calf area showed 
some atrophy, this condition was not deemed medically related 
to poliomyelitis.  Additionally, no poliomyelitis was 
identified in the report of an August 2002 VA Rehabilitative 
Medicine Service evaluation, which notes the veteran's 
complaint of significant pain and weakness in his lower 
extremities, to include both his knees.  The Board points out 
that the veteran has not otherwise identified or alluded to 
the existence of any medical evidence reflecting diagnosis 
of, or treatment for, poliomyelitis.   

The Board does not doubt the sincerity of the veteran's 
beliefs that he currently has poliomyelitis as a result of 
service.  However, Congress has specifically limited 
entitlement to service-connection for instances in which 
disease or injury have resulted in a known disability.  See 
38 U.S.C.A. § 1110.  Hence, in the absence of competent and 
persuasive evidence of poliomyelitis (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

Under these circumstances, the claim for service connection 
for poliomyelitis must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, in the absence of 
any competent evidence that the veteran currently has the 
claimed condition, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.  

III.  Higher Ratings for Service-Connected Left Knee 
Disability

The veteran contends that his service-connected residuals of 
internal derangement of the left knee are more severe than 
the current ratings indicate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
entitlement to a higher initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. at 126.   

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  It 
should also be noted that use of terminology such as "mild" 
or "moderate" by VA examiners and others, although an element 
of evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

A July 1996 report of VA medical examination reflects the 
veteran's complaints of left knee pain, aggravated by 
prolonged sitting and weather changes.  On clinical 
evaluation, the veteran's gait was essentially normal, the 
left knee slightly enlarged without effusion.  The left knee 
exhibited flexion to 100 degrees and had full extension.  The 
ligaments were noted as being intact.  An associated X-ray 
report noted slight degenerative change in the left knee.  
The examiner's diagnoses included mild degenerative change in 
the left knee.  

A May 1997 VA clinic note reflects the veteran's complaints 
of pain and stiffness in his left knee.  There was mild 
swelling and pain with extension.  The diagnosis was 
degenerative joint disease.  

In November 1997, the veteran testified that his left knee 
was painful and that he had problems climbing stairs, but 
more so going down stairs.  He stated that he went down 
stairs sideways and not forwards to avoid pain in his knee.  
The veteran also testified that he wore an elastic brace and 
also took medications occasionally.  

In November 1998, the veteran testified that his knee was 
stiff in the morning and at night when he went to bed.  He 
reported wearing an elastic band around the knee and reported 
that pain was both throbbing and sharp.  The veteran 
testified that the pain in his left knee was worse when going 
down steps.  

A September 1999 MRI (magnetic resonance imaging) scan of the 
left knee revealed effusion within the joint capsule of the 
knee with a popliteal cyst.  The medial meniscus was grossly 
abnormal.  In addition, the anterior and posterior cruciate 
ligaments were poorly defined, and injury to those structures 
could not be ruled out.  

An October 1999 report of VA examination reflects the 
veteran's complaint of acute pain of the left knee occurring 
three times a day lasting about 20 to 30 minutes.  He 
indicated that his biggest problem was prolonged sitting and 
then getting up and walking.  The veteran also complained of 
instability in his left knee.  On clinical evaluation, the 
veteran's gait was slightly wide-based and slightly waddling.  
There was genu varum deformity of the left knee.  There was 
tenderness along the medial side of the patellae and along 
the joint lines medially, as well as the popliteal spaces.  
The ligaments appeared intact.  The left knee exhibited 
flexion to 120 degrees with pain at the endpoint.  There was 
full extension.  An associated X-ray revealed moderate 
osteoarthritis with severe joint space narrowing at the 
medial compartment.  The examiner diagnosed degenerative 
arthritis of the left knee with internal derangement, 
including popliteal cyst.  

A September 2002 MRI scan of the veteran's left knee revealed 
significant osteochondral injury involving the medial condyle 
of the femur and the tibia with marked osteoarthrtic changes 
and narrowing of the knee joint space.  There was also loss 
of articular cartilage of the medial condyle of the femur as 
well as the tibia.  Additionally, there was degenerative 
complex tear involving the posterior horn of the medial 
meniscus, significant arthritic changes involving the 
patellofemoral joint, effusion of the left knee joint, a 
large loculated popliteal cyst, and sprain of the cruciate 
ligament.  

An August 2002 report of VA examination noted the veteran's 
complaint of constant pain in his left knee, which he 
described as 10 out of 10.  Rainy days were particularly 
troublesome with respect to left knee pain, and the veteran 
reported that he could only walk half a block before the pain 
made him stop and rest.  He was also only able to go down 
stairs two steps at a time before having to stop and rest.  
He was able to go up stairs more than two steps but again 
became limited due to left knee pain.  

On clinical evaluation, the veteran walked with a cane in his 
left hand.  There was a right enlargement on the medial 
aspect of the left knee, and the knee lacked two to three 
degrees of full extension and attempts to fully extend the 
knee increased the veteran's pain.  Flexion of the left knee 
was to 120 degrees, with pain near the endpoint.  The veteran 
was able to flex the left knee another 10 degrees with rather 
marked increase in pain.  The medial ligament was loose, with 
very slight looseness on the lateral ligaments and the 
anterior cruciate ligaments.  The muscles of the lower 
extremity both in the thigh and calf area showed some 
atrophy.  There was fatigability on repetitive flexion and 
extension of the left knee after a few moments.  There was 
some weakness also demonstrated.  The examiner's diagnosis 
was left knee degenerative arthritis with genu varus.  

In August 2004, the veteran testified that, while his knee 
did bother him, he could get up in the morning, but on rainy 
or cold days the pain in his knee was worse.  He also 
reported that occasionally in the summertime when he walked 
his knee would become painful.  He indicated that the last 
time his knee was a problem, was at the World War II Memorial 
dedication in Washington, D.C.  

The veteran's residuals of internal derangement of the left 
knee are currently rated under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  That code is is indicative of a 
nonspecific orthopedic disability rated on the basis of 
"other" knee impairment, such as recurrent subluxation or 
lateral instability.  See 38 C.F.R. §§ 4.20, 4.27.  
[Parenthetically, the Board notes that when the veteran was 
granted service connection for his left knee disability in 
March 1997, the disability was rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 for limitation of motion for the ankle.  
It would appear this diagnostic code was mistakenly listed.]  

Under Diagnostic Code 5257, a 10 percent disability rating is 
warranted for slight disability, a 20 percent evaluation is 
warranted for moderate disability, and a 30 percent 
evaluation is warranted for severe disability.  

The Board has also considered the applicability of other 
diagnostic codes.  Traumatic arthritis, under Diagnostic Code 
5010, is rated as degenerative arthritis established by X-ray 
findings under Diagnostic Code 5003, which is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(here, Diagnostic Codes 5260 or 5261).  However, when the 
limitation of motion of the specified joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by finding such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted if there is X-ray evidence of arthritis involving 
two or more major joints and a 20 percent evaluation is 
warranted if the involvement also involves occasional 
incapacitating exacerbations of those two or more major 
joints.  


Under Diagnostic Code 5260, a zero percent rating is assigned 
when flexion of the leg is limited to 60 degrees; a 10 
percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating may be assigned when flexion is 
limited to 30 degrees.  A 30 percent rating requires that 
flexion be limited to 15 degrees.  

Under Diagnostic Code 5261, a zero percent rating is assigned 
when extension of the leg is limited to 5 degrees.  A 10 
percent rating is warranted when extension is limited to 10 
degrees.  A 20 percent rating is for application when 
extension is limited to 15 degrees.  A 30 percent rating is 
warranted when extension is limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  A 50 percent rating may be granted for extension of 
the leg that is limited to 45 degrees. 

Considering the evidence of record in light of the above-
noted criteria, the  Board finds that the initial 10 percent 
rating assigned for residuals of internal derangement of the 
left knee, from May 21, 1996, to August 2, 1999, was proper, 
and the criteria for a higher evaluation during this period 
are not met.  

Pertinent  medical evidence during the period in question 
reflects complaints of left knee pain and stiffness 
associated with slight degenerative changes.  The veteran's 
gait was essentially normal, and the left knee exhibited 100 
degrees of flexion and mild pain with full extension.  There 
was no ligmentous laxity or instability of the left knee 
reported.  Therefore, the Board finds that the veteran's left 
knee disability exhibits no more than slight disability under 
Diagnostic Code 5257.  The Board also that, absent evidence 
of instability, there is no basis for assigning separate 
ratings for arthritis resulting in limited or painful motion 
and instability, under Diagnostic Codes 5003 and 5257.  See 
VAOPGPREC 23-97 and 9-98.
Furthermore, if the veteran's left knee disability is 
evaluated on the basis of limited motion, during the period 
in question, the Board notes that, based strictly on range of 
motion studies, the veteran does not warrant a compensable 
evaluation under either Diagnostic Codes 5260 or 5261. See 
VAOPGCPREC 9-2004.  In view of the veteran's painful motion, 
a 10 percent evaluation, is assignable under Diagnostic Code 
5003; however, that is highest rating assignable under that 
diagnostic code for impairment of a single major joint..  .  

The Board has considered that, during the period in question, 
the veteran may have, conceivably, experienced functional 
loss in the left knee, in addition to that shown objectively, 
during flare-ups or with repeated use.  However, in the 
absence more significant clinical findings, there is simply 
is no medical indication that the veteran's pain and other 
symptoms associated with the left knee was so disabling as to 
warrant an initial rating in excess of 10 percent.  In this 
respect, while the veteran has complained of stiffness in his 
left knee, on and off aching, there is no objective evidence 
to even suggest that at any point during the period in 
question the veteran experienced limitation of flexion to 30 
degrees or less, or limitation of extension to 15 degrees or 
more, which would be required for assignment of at least the 
next higher 20 percent rating under Diagnostic Code 5260 or 
5261, respectively.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca, 
8 Vet. App. at 204-7. 

The Board also finds that, during the period in question,  
there is no no basis for assignment of any higher evaluation 
under any other potentially applicable diagnostic code 
pursuant to which a rating greater an 10 percent is 
assignable.    There simply is no evidence of, or of 
disability comparable to, ankylosis; dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion; or otherwise evidence of fracture or dislocation 
associated with impairment of the tibia or fibula; hence, 
evaluation of the disability under  Diagnostic Codes 5256, 
5258, or 5262, respectively, is not warranted.  

Turning to the question of a rating in excess of the 30 
percent assigned for the left knee disability from August 3, 
1999, the Board also finds, after considering the pertinent 
evidence in light of the above-noted criteria, that no higher 
rating since that date is likewise warranted.  

The medical evidence on and after August 3, 1999, reflects 
the veteran's credible complaints of left knee pain.  He has 
described the pain as being constant and rated the severity 
as being a 10 out of 10.  The pain reportedly limits the 
veteran's ability to walk more than a block before resting, 
as well as climbing and descending stairs.  
While the veteran's left knee has been noted to exhibit 
ligmentous laxity, there has been no reported finding of 
instability.  The Board notes that the veteran is receiving 
the highest disability rating under Diagnostic Code 5257.  
Additionally, as indicated above, in the absence of evidence 
of left knee instability, there is no basis for assignment of 
separate disability ratings arthritis resulting in limited or 
painful motion, and for instability of the knee, under 
Diagnostic Codes 5003 and 5257, respectively.  See VAOPGCPREC 
23-97 and ; 9-98.  

The medical evidence on and after August 3, 1999 also 
reflects left knee flexion to 120 degrees with pain near the 
endpoint, although the veteran has consistently exhibited 
full extension of his left knee except for one instance in 
August 2002, where on VA examination the left knee exhibited 
2 to 3 degrees less full extension, with pain subsequent to 
any attempt at further extension.  Considering the extent of 
limited motion since August 3, 1999, the Board notes, again, 
that based strictly on range of motion studies, a compensable 
evaluation for limited knee motion under either Diagnostic 
Code 5260 and/or 5261 is also not warranted.  VAOPGCPREC 9-
2004.  

Further, consideration of the provisions of 38 C.F.R. §§ 4.40 
and 4.45, and DeLuca, provides no basis for assignment of a 
higher rating for left knee disability since August 3, 1999.  
The August 2002 examiner noted that there was fatigability on 
repetitive flexion and extension of the left knee after a few 
moments.  Some weakness also was demonstrated.  Also, during 
the August 2004 Board hearing, the veteran testified that he 
was able to walk but was limited in his activities due to 
pain.  The Board notes, however, that the 30 percent rating 
assigned since August 3, 1999 is commensurate with the 
maximum rating assignable for limited flexion under 
Diagnostic Code 5260.  Moreover, as noted above, extension 
has been, essentially, consistently within normal range.  
Even considering the extent of conceivable additional 
functional loss due to pain, fatigability, and weakness, to 
include with repeated use, the evidence provides no 
reasonable basis upon which to conclude that such symptoms 
have been so disabling as to result in extension limited to 
30 degrees or more, the requirement for at least the next 
higher, 40 percent, rating under Diagnostic Code 5261.


The Board also notes that there there is no basis for 
assignment of a higher evaluation under any other potentially 
applicable diagnostic code providing for more than a 30 
percent evaluation.  In the absence of medical evidence of, 
or of disability comparable to, ankylosis; hence, evaluation 
under Diagnostic Code 5256 is not warranted.  The Board also 
notes that there is no evidence of fracture or dislocation 
associated with impairment of the impairment of the tibia or 
fibula so as to warrant assignment of a higher rating under 
Diagnostic Code  5262. While the September 2002 MRI scan 
identified significant osteochondral injury involving the 
medial condyle of the femur and tibia, the clinical evidence 
does not reflect nonunion of the tibia and/or fibula with 
loose motion, thus warranting the highest disability rating, 
40 percent, under Diagnostic Code 5262.  

Thus, consideration of all pertinent rating schedule 
provisions provides no basis for assignment of any higher 
rating during either of the periods under consideration.  
Additionally, the the Board determines that the record 
likewise presents no basis for assignment of any higher at 
any point since the effective date of the grant of service 
connection for left knee disability on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in the June 
2003 SSOC).  , There simply is no showing marked interference 
with employment (i.e., beyond that contemplated in each  
assigned evaluation), or frequent periods of hospitalization, 
or evidence that the disability otherwise has rendered 
impractical the application of the regular schedular 
standards, the criteria for invoking the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96(1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

In this respect, as noted above, the veteran has described 
constant pain in his left knee, which limits his activities 
and the ability to walk half a block without having to rest.  
It is undisputed that the veteran's service-connected 
disability has an adverse effect on employment, but the Board 
emphasizes that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairment in earning capacity 
resulting from service-connected disability in civil 
occupations.  See 38 U.S.C.A. § 1155.  See also 38 C.F.R. § 
4.1 (2004) (Generally, the degrees of disability specified 
[in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.)  The record does not 
establish that the veteran would be precluded from employment 
that did not require walking or standing.  Therefore, the 
Board has no reason to conclude that the average industrial 
impairment from the veteran's left knee disability would be 
in excess of that contemplated by the assigned evaluations 
for impairment of the knee under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Thus, the provisions of 38 C.F.R. § 
3.321(b)(1) are not for application in this case.

For all the foregoing reasons, the Board finds that the 
currently assigned ratings for service-connected residuals of 
internal derangement of the left knee (an initial 10 percent 
rating for the from period May 21, 1996, to August 2, 1999, 
and a 30 percent rating since August 3, 1999), adequately 
compensates the veteran for any pain and weakness or other 
functional loss he may experience due to his left knee 
disability.  Hence, there is no basis for any further staged 
rating, pursuant to Fenderson, and higher ratings at each 
current stage must be denied.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert,  1 Vet. App. at 53-56. 




ORDER

Service connection for a left eye disability is denied.  

Service connection for poliomyelitis is denied.  

An initial rating in excess of 10 percent for residuals of 
internal derangement of the left knee, for the period from 
period May 21, 1996, to August 2, 1999; is denied.  

A rating in excess of 30 percent for residuals of internal 
derangement of the left knee, from August 3, 1999, is denied.  


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on those claims on appeal for service 
connection for a disability of the colon, a heart disability 
to include hypertension, and an initial rating in excess of 
10 percent for residuals of shrapnel wounds to the soft 
tissue of the thenar region of the left hand and the soft 
tissue of the fourth left finger (hereinafter "left hand 
disability") is warranted.  

The record reflects that additional evidence was associated 
with the veteran's claims file subsequent to the most recent 
SSOC issued in June 2003 and prior to certification of the 
veteran's appeal to the Board in February 2004.  As noted 
above, the evidence consisted of statements from the veteran 
and some duplicative medical records.  However, the 
additional evidence also reflects May 1997 statements from 
Virgil D. Short, M.D., and Seymour R. Goldberg, M.D., 
regarding their treatment of the veteran for hypertension.  
Neither the statements from Drs. Short or Goldberg have been 
considered by the RO insofar as the evidence relates to the 
veteran's claim for service connection for a heart disability 
to include hypertension, or that an SSOC was prepared.  Thus, 
a remand is warranted to have the RO issue an SSOC.  See 38 
C.F.R. §§ 19.31, 19.37.  

Additionally, as noted above, the Board has determined that 
the veteran's claim for an initial rating in excess of 10 
percent for a left hand disability is in appellate status.   
The record does not include any correspondence from the RO 
specifically addressing the VCAA notice and duty to assist 
provisions, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring VA 
to explain what evidence will be obtained by whom, as well as 
identify the evidence and information necessary to 
substantiate the veteran's claim for an initial rating in 
excess of 10 percent for a left hand disability.  See Charles 
v. Principi, 16 Vet. App. 370 (2002); Quartuccio, 16 Vet. 
App. at 187.  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  

Hence, a remand for compliance with the VCAA's notice 
requirements is also warranted.  The RO's notice letter to 
the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A. § 5103(West 2002); but see 
also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  
Additionally, the RO's notice letter should request that the 
veteran submit all medical evidence pertinent to his claim 
for an initial rating in excess of 10 percent for a left hand 
disability that is in his possession.  The RO should attempt 
to obtain any pertinent outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159. 

The Board also points out that during the course of the 
veteran's appeal, the schedular criteria for evaluating 
disabilities involving the digits of the hand were changed, 
effective August 26, 2002.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5230 (2004).  There is no indication that the 
revised rating criteria for digits of the hand are intended 
to have retroactive effect.  As such, the claim is to be 
adjudicated only under the former criteria for any period 
prior to the effective date of the new diagnostic codes, and 
consideration of the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v, Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  As the RO has not applied the 
revised criteria in its evaluation of the veteran's claim for 
an initial rating in excess of 10 percent for a left hand 
disability, Board consideration of that criteria at this 
juncture, in the first instance, would be potentially 
prejudicial to the appellant.  

The Board also finds that specific development of the claims 
on appeal is warranted.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2003).  

With respect to disability of the colon, a September 2002 
report of VA examination reflects the examiner's comments 
that the veteran had not wanted to be examined and had 
refused to undergo a colonoscopy.  At his hearing before the 
undersigned Veterans Law Judge, the veteran submitted various 
diagnostic reports, to include a July 2004 colonoscopy 
procedure report from Bromenn Regional Medical Center.  

Clearly, this matter involves a medical question, and the 
Board is not permitted to draw inferences as to medical 
causation or etiology without a solid foundation in the 
record.  See Colvin v. Derwinski, 1 Vet. App. 171, 173 
(1991).  In view of the July 2004 colonoscopy procedure 
report added to the record, the Board believes that another 
attempt should be made to schedule the veteran for a 
gastroenterology examination to determine the status of any 
identified colitis or colonic pathology, to include its 
etiology.  The examiner's findings and opinions should be 
based upon a comprehensive review of the evidence (to 
particularly include the evidence added to record) that 
provides a complete rationale for the conclusion reached.  
See 38 U.S.C.A. § 5103A(d).  

With respect to a heart disability to include hypertension, 
the Board notes that in its May 2001 remand order, it was 
requested that a VA physician review the veteran's claims 
file and offer an opinion as to whether it was least as 
likely as not that any current heart disability or 
hypertension had its onset while the veteran was on active 
duty from May 1940 to September 1960.  A September 2002 VA 
examination report notes the examiner's findings to include 
the statement, 

The [veteran's] records were reviewed and the 
older records have indicated that the [veteran] 
has been treated for hypertension in 1952 as his 
military records show.  

The requested medical opinion was not otherwise offered.  A 
supplemental opinion in April 2004 noted that it would be 
impossible to determine whether the veteran had the onset of 
coronary artery disease during his military service.  The 
Board notes that a review of the veteran's service medical 
records does not reflect a diagnosis for hypertension, 
although the veteran was noted as having a borderline 
echocardiogram (EKG) in August 1960 during a retirement 
medical examination.  

In view of the additional medical statements from Drs. Short 
and Goldberg, and in light of the need for a more definitive 
medical opinion as to the etiology of any currently diagnosed 
cardiovascular disease, the RO should schedule the veteran 
for an additional VA cardiovascular examination.  The 
examiner should be asked to provide a nexus opinion as to the 
relationship to military service, if any, of the veteran's 
current cardiovascular disease.  Such evidence would be 
helpful in resolving this issue on appeal.  See 38 U.S.C.A. 
§ 5103A.  

With respect to the veteran's left hand disability, the Board 
notes that the veteran has not undergone a VA examination 
since February 1999.  In light of the need for more up-to-
date medical findings, the RO should schedule the veteran for 
a current VA examination.  The examiner should provide 
findings with respect to any residuals due to the shrapnel 
wound to the veteran's left hand and finger.  See 38 U.S.C.A. 
§ 5103A.  

The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of any examination requested pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of the appeal.  See Connolly v. Derwinski, 1 
Vet. App. 566, 569 (1991).  Hence, failure to report to any 
such scheduled examination, without good cause, may well 
result in a denial of the claim(s).  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to any scheduled examination(s), the RO should obtain 
and associate with the claims file (a) copy(ies) of the 
notice(s) of the examination sent to him by the pertinent VA 
medical facility at which the examination is to take place.   

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to his claims for 
service connection for a disability of the colon and a heart 
disability to include hypertension.  The RO's notice letter 
to the veteran should explain that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002); but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2004).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims for service 
connection for a disability of the colon and a heart 
disability to include hypertension.  For the sake of 
efficiency, the RO's adjudication of each claim should 
include consideration of the evidence submitted since the 
June 2003 SSOC.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:  

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically with regard to his claim for 
an initial rating in excess of 10 percent 
for residuals of shrapnel wounds to the 
soft tissue of the thenar region of the 
left hand and the soft tissue of the 
fourth left finger.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim and specific notice as to the 
type of evidence necessary to 
substantiate the claim.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if necessary, 
authorization to enable VA to obtain any 
identified medical records.  The RO 
should also invite the veteran to submit 
all evidence pertinent to the claim that 
is in his possession, and explain the 
type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
decide the claims within the one-year 
period).  

Additionally, the letter should also 
request that the veteran provide 
sufficient information, and if necessary, 
signed authorization to enable the RO to 
obtain any additional evidence not 
currently of record that pertains to the 
veteran's claims for service connection 
for a disability of the colon and a heart 
disability to include hypertension.  The 
RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
gastroenterology, cardiovascular, and 
orthopedic examinations.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
each  physician designated to examine the 
veteran, and each  report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All tests, studies and 
consultations deemed necessary should be 
accomplished (with all findings there 
from made available to the examiner prior 
to the completion of his report), and all 
clinical findings should be reported in 
detail, and correlated to a specific 
diagnosis.  Each should set forth all 
examination findings, along with the 
complete rationale for any opinions 
expressed and conclusions reached (to 
include, as appropriate, citation to 
specific evidence of record), in a 
typewritten report.   

(Gastroenterology examination The 
examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any currently-diagnosed 
disability of the colon (to include 
colitis) is the result of disease or 
injury incurred in or aggravated during 
the veteran's military service.  

Cardiovascular examination the examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) 
that any currently-diagnosed 
cardiovascular disease (to include 
hypertension) is the result of disease or 
injury incurred in or aggravated during 
the veteran's military service.  
Orthopedic examination - The examiner 
should clearly identify all current 
symptoms associated with the shrapnel 
fragment wounds to the left hand and left 
fourth finger, specifically noting 
whether there is any indicia of 
neurological impairment associated with 
that disability.  The examiner should 
also report the veteran's range of motion 
of the left hand and individual digits in 
degrees.  Further, the examiner should 
comment upon  whether the veteran's left 
hand or left fourth finger exhibits 
weakened movement, excess fatigability, 
incoordination, or pain on use; and if 
so, should indicate the extent of likely 
of any additional range of motion loss 
due to such symptoms during flare-ups or 
repeated use.  If pain on use is noted, 
the examiner should indicate the point at 
which pain begins.

The examiner should also provide an 
assessment of the severity of any muscle 
injury to the left hand and left fourth 
finger (due to the shrapnel injuries), as 
slight, moderate, moderately severe, or 
severe.  

4.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  .  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims for 
service connection for a disability of 
the colon, and for heart disability to 
include hypertension, as well as the 
claim for an initial rating in excess of 
10 percent for residuals of shrapnel 
wounds to the soft tissue of the thenar 
region of the left hand and the soft 
tissue of the fourth left finger, in 
light of all pertinent evidence (to 
include all additional evidence received 
since the June 2003 SSOC) and legal 
authority (to include the revised rating 
criteria under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5230 (2004)).  

7.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes citation 
to additional legal authority considered, 
and clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



